Name: Commission Regulation (EC) No 644/94 of 22 March 1994 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff
 Date Published: nan

 No L 80/8 Official Journal of the European Communities 24. 3 . 94 COMMISSION REGULATION (EC) No 644/94 of 22 March 1994 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as amended by Regulation (EC) No 3665/93 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 (1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 25 March 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1994. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 302, 19 . 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1993, p . 1 . O OJ No L 335, 31 . 12. 1993 , p . 1 . 24. 3. 94 Official Journal of the European Communities No L 80/9 ANNEX Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1 10 0701 90 59J New potatoes 38&gt;92 1547 294&gt;37 75,12 256,01 10962 31,00 74405 84,45 29,80 1 20 0702 00 9o| Tomatoes 74&gt;58 2965 564'08 143&gt;95 490'57 21006 59'40 142575 161,82 57,12 1.30 0703 10 19 Onions (other than seed) 34,72 1380 262,61 67,02 228,38 9779 27,65 66376 75,33 26,59 1.40 0703 20 00 Garlic 159,18 6330 1203,94 307,25 1047,04 44834 126,79 304304 345,39 121,91 1.50 ex 0703 90 00 Leeks 55,11 2191 416,83 106,38 362,51 15522 43,90 105358 119,58 42,20 1,60 ex 0704 10 90 1 Cauliflowers 57,81 2331 438,81 113,34 385,48 15133 43,14 104614 127'38 45&gt;06 1.70 0704 20 00 Brussels sprouts 53,71 2172 405,33 104,22 354,64 14950 41,74 101870 116,85 40,02 1.80 0704 90 10 White cabbages and red cab- 21,56 857 163,12 41,63 141,86 6074 17,17 41230 46,79 16,51 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 79,26 3206 598,09 153,78 523,30 22060 61,59 150316 172,41 59,05 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 36,84 1465 278,64 71,11 242,33 10376 29,34 70430 79,93 28,21 1 110 0705 1 1 9o| Cabba8e lettuce (head lettuce) 40^6 1632 310&gt;06 79-27 269&gt;67 11511 3239 78153 88,99 31,08 1.120 ex 0705 29 00 Endives 21,82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 1.130 ex 0706 10 00 Carrots 18,22 724 137,80 35,16 119,85 5131 14,51 34832 39,53 13,95 1.140 ex 0706 90 90 Radishes 90,33 3592 683,24 174,36 594,20 25443 71,95 172694 196,01 69,18 U5 ° I  ¢  ¢"] Cucumbers 68,85 2738 520,76 132,90 452,89 19393 54,84 131626 149,40 52,73 1,160 07jj 8 *]}[ Peas (Pisum sativum) 229,69 9134 1737,20 443,34 1510,81 64692 182,95 439089 498,37 175,91 1.170 Beans : 1 ' 170' 1 Be^s (VtSna sPP-&gt; Pbaseolus 191,82 7628 1450,76 370,24 1261,70 54026 152,79 366690 416,20 146,900708 20 90J spp.) ' ' ' ' 1,1 702 n7nfi?ninl B?&amp;ns (pbase °lus ssP-&gt; v"l8a- 245,23 9752 1854,71 473,33 1613,00 69068 195,33 468790 532,08 187,810708 20 90J ris var. Compressus Savi) ' ... » . . 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 73,43 2920 555,41 141,74 483,03 20683 58,49 140385 159,34 56,24 1 .200 Asparagus : 1.200.1 ex 0709 20 00  green 620,87 24690 4695,70 1 198,37 4083,76 174866 494,54 1 186870 1347,13 475,49 1.200.2 ex 0709 20 00  other 176,40 7185 1343,87 339,07 1 171,98 48656 140,62 335619 380,68 133,56 1.210 0709 30 00 Aubergines (egg-plants) 69,60 2767 526,41 134,34 457,81 19603 55,44 133054 151,01 53,30 1.220 ex 0709 40 00 Ribbed celery (Apium graveo- 50,31 2000 380,50 97,10 330,91 14169 40,07 96173 109,16 38,53 lens var. dulce) 1.230 0709 51 30 Chantarelles 597,24 24693 4608,56 1 140,32 3976,20 164183 486,99 1 109159 1280,76 465,59 1.240 0709 60 10 Sweet peppers 204,45 8130 1546,28 394,62 1344,77 57583 162,85 390 834 443,60 156,57 1.250 0709 90 50 Fennel 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 1.260 0709 90 70 Courgettes 28,49 1 133 215,51 55,00 187,43 8025 22,69 54473 61,82 21,82 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 47,36 1883 358,25 91,42 311,57 13341 37,73 90552 102,77 36,27 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 fresh 2.20 2.30 ex 0804 30 00 Pineapples, fresh 38,26 1521 289,37 73,85 251,66 10776 30,47 73141 83,01 29,30 2.40 ex 080440 10 1 Avocados, fresh 123,81 4923 936,45 238,99 814,41 34873 98,62 236696 268,65 94,82 ex 0804 40 90 J ' No L 80/10 Official Journal of the European Communities 24. 3. 94 Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit | F1 | £ 2.50 ex 0804 50 00 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 1041 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49 2.70 2.70.1 ex 0805 20 10 2.70.2 ex 0805 20 30 2.70.3 ex 0805 20 50 2.70.4 ex 0805 20 701 ex 0805 20 90 2.80 ex 0805 30 10 2.85 ex 0805 30 90 2.90 2.90.1 ex 0805 40 00 2.90.2 ex 0805 40 00 2.100 0806 10 11 0806 10 15 0806 10 19 2.110 0807 10 10 2.120 2.120.1 ex 0807 10 90 2.120.2 ex 0807 10 90 2.130 0808 10 31 0808 10 33 0808 10 39 0808 10 51 0808 10 53 0808 10 59 0808 10 81 0808 10 83 0808 10 89 2.140 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro  other Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other 166,24 6611 1257,35 320,88 1093,50 46823 132,42 317805 360,71 127,32 40,60 1614 307,08 78,37 267,06 11435 32,34 77618 88,09 31,09 28,26 1 123 213,75 54,55 185,90 7960 22,51 54028 61,32 21,64 33,52 1356 252,99 65,04 221,35 9331 26,05 63583 72,93 24,97 78,91 3138 596,86 152,32 519,07 22226 62,86 150860 171,23 60,43 40,59 1642 306,32 78,76 268,01 11298 31,54 76985 88,30 30,24 33,98 1355 257,38 65,81 223,93 9544 26,91 64029 73,85 25,88 56,56 2249 427,82 109,18 372,07 15932 45,05 108135 122,73 43,32 45,64 1814 345,17 88,09 300,19 12854 36,35 87246 99,02 34,95 115,62 4598 874,48 223,17 760,52 32565 92,09 221031 250,87 88,55 28,21 1 121 213,36 54,45 185,56 7945 22,47 53929 61,21 21,60 47,90 1905 362,34 92,47 315,12 13493 38,16 91585 103,95 36,69 126,34 5024 955,52 243,85 831,00 35583 100,63 241515 274,12 96,75 80,78 3212 610,96 155,92 531,34 22752 64,34 154424 175,27 61,86 55,89 2222 422,73 107,88 367,64 15742 44,52 106848 121,27 42,80 143,44 5704 1084,86 276,86 943,48 40399 114,25 274205 311,23 109,85 68,84 2737 520,64 132,87 452,79 19388 54,83 131596 149,36 52,72 152,09 6048 1 150,30 293,56 1000,39 42837 121,14 290747 330,00 116,48 55,66 2213 421,00 107,44 366,14 15678 44,33 106412 120,78 42,63 24. 3. 94 Official Journal of the European Communities No L 80/11 Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr | £ Irl | Lit | F1 | £ 2.150 0809 1000 Apricots 154,35 6189 1 165,71 300,24 1018,91 43202 120,39 291030 336,44 115,54 2.160 0809 20 201 0809 20 60 Cherries 105'23 4 219 794'77 204&gt;70 694&gt;68 29455 82&gt;08 198422 229,38 78,77 0809 20 80J 2.170 ex 0809 30 90 Peaches 108,09 4298 817,54 208,64 710,99 30444 86,10 206638 234,54 82,78 2.180 ex 0809 30 10 Nectarines 130,90 5205 990,03 252,66 861,01 36868 104,26 250238 284,02 100,25 2190 0809 40 19 PlumS 134'71 5357 1018'83 260'01 886'05 37941 107'30 257516 292&gt;28 103&gt;16 2200 0810 10 90 Strawberries 189'06 7518 1429'87 364,91 1243,53 53248 150,59 361411 410,21 144,79 2.205 0810 20 10 Raspberries 1 232,1 49408 9305,36 2396,74 8133,50 344866 961,01 2323153 2685,64 922,33 2.210 0810 40 30 Fruit of the species Vaccinium 102,94 4142 776,64 201,08 684,00 27469 82,98 185034 226,07 78,92 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 93,82 3762 708,59 182,50 619,35 26261 73,18 176905 204,50 70,23 Planch.,) 2.230 ex 0810 90 80 Pomegranates 48,29 1953 364,38 93,69 318,81 13439 37,52 91577 105,04 35,97 2.240 ex 0810 90 80 Khakis (including Sharon 75,58 3005 571,65 145,89 497,15 21288 60,20 144489 164,00 57,88 fruit) 2.250 ex 0810 90 30 Lychees 245,20 9751 1854,50 473,28 1612,82 69061 195,31 468737 532,03 187,79